' HARVEY, Commissioner.
In the trial court, A. Vexler. recovered a judgment against the Maryland Casualty *624Company on a burglary insurance policy cor-ering a safe. The Court of Civil Appeals correctly reversed the said judgment and rendered judgment for the Casualty Company. National Surety Co. v. Yolk Bros. Co., 63 S.W.(2d) 223. The case is controlled by the case of National Surety Co. v. Yolk Bros. Co., Inc. (Tex. Com. App.) 82 S.W.(2d) 622, this day decided. The judgment of the Court of Civil Appeals herein is affirmed.
Opinion' adopted by the Supreme Court.